The court were of opinion, that the evidence given at the trial, svas properly allowed to go to the jury, in proof, as well of a delivery, as of the stguing and sealing. The signature of the obligor, after the words, “ witness my hand seal.” must be considered as strong presumptive evidence that the seal was put to the instrument, at the time of the signature. It is also presumptive evidence of a delivery; which is corroborated by the circumstance of the specialty’s being in the possession of the obligee. The argument founded on the danger to be apprehended from adding seals to motes, to give the effect of specialities, cannot apply to this case; because, the words, “ witness my hand and seal,” shew that a seal was intended to be added. And, moreover, the obligor appears to have written part of his name on the scroll, annexed in the place of a seal, after the scroll was made.
potion for 3 new trial discharged,